Citation Nr: 1102095	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of lumbar spine. 

2.  Entitlement to service connection for degenerative arthritis 
of the left knee.

3.  Entitlement to service connection for degenerative arthritis 
of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran has 20 years of active duty service in the United 
States Army from September 1942 to November 1945 and from April 
1948 to February 1965. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  The RO, in pertinent part, declined 
to reopen the previously denied claims for entitlement to service 
connection for lumbar spine disorder and bilateral knee disorders 
because new and material evidence had not been received to reopen 
the claims. 

In July 2009, the Board reopened the claims for entitlement to 
service connection for lumbar spine disorder and bilateral knee 
disorders, and it remanded the underlying matters for additional 
development.  The Board instructed the Agency of Original 
Jurisdiction (AOJ) to send the Veteran corrective notice in 
compliance with the Veteran's Claims Assistance Act, to obtain 
any outstanding records of pertinent VA or private treatment, and 
to provide the Veteran with a VA orthopedic examination.  While 
the Board finds that a review of the claims folder reflects 
substantial compliance with the July 2009 remand directives, the 
Board feels that additional development is necessary prior to 
adjudication of the claims.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Veteran seeks entitlement to service connection for lumbar 
spine and bilateral knee disorders.  Based on a review of the 
evidence, the Board finds that additional development is needed 
prior to adjudication of the claims.  In particular, a new VA 
examination is in order. 

The Veteran had 20 years of active duty service.  Review of his 
service treatment records shows numerous complaints of low back 
pain, and at least two instances of knee pain.  He was 
hospitalized and placed on bed rest for twelve days in 1962 for 
pain in multiple joints, including his back and knees.  

The Veteran has reported disability involving the back and legs 
ever since he left service.  He filed a claim for service 
connection for these problems in June 1965,  just months after 
separation from service in April 1965.  While the report of a 
July 1965 VA examination showed diagnoses of arthritis in 
multiple joints arthritis by history, there was no evidence of 
arthritis on examination.  Based on the findings from the July 
1965 VA examination report, the RO denied the Veteran's claims 
for service connection.  

As mentioned above, the Board has subsequently reopened the 
Veteran's claims and remanded for a VA examination to determine 
the nature and likely etiology of the Veteran's back and 
bilateral knee disorders.  The Veteran was provided a VA 
examination in August 2010.  Based on a review of the findings in 
that examination report, it appears that the examiner failed to 
consider some of the Veteran's service treatment records, and in 
particular, those records from his first period of service that 
show he injured his back after falling from a ladder in 1945.  
Also, in acknowledging the Veteran's representative's contention, 
it seems that the examiner failed to fully discuss the Veteran's 
statements regarding the continuity of back and knee symptoms 
since service.  

Based on the foregoing, the Board finds that a new VA examination 
is needed to determine the likely etiology of the Veteran's 
current back and bilateral knee disorders.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination, with the appropriate 
specialist, to determine the nature and 
likely etiology of his lumbar spine and 
bilateral knee disorders.  The claims file 
should be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  The 
examiner should indicate this fact in the 
examination report.  The examiner should 
perform all studies deemed appropriate, and 
set forth the findings in detail in the 
examination report.

In the examination report, the examiner 
should provide a detailed review of the 
Veteran's history and the current complaints 
pertaining to his conditions.

Following a review of the record and 
examination of the Veteran, the examiner 
should provide a medical opinion as to the 
likelihood that any diagnosed lumbar spine 
disorder, left knee disorder, or right knee 
disorder is at least as likely as not (a 50% 
degree of probability or higher) related to 
some aspect of the Veteran's period of 
service, including the in- service back 
injury.  The examiner is specifically asked 
to provide an explanation of his or her 
reasoning, based on the evidence, in support 
of any opinion rendered.  In doing so, the 
examiner is asked to comment on the back and 
knee complaints and treatment shown in the 
Veteran's service treatment records, the 
functional affect of 20 years of active 
service on his back and knees, and any other 
medical nexus evidence of record, including 
the findings in the July 1965 and 2010 VA 
examination reports.  The examiner should 
also discuss the Veteran's contentions that 
he has had these problems since service.

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should re-adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought remains 
denied, the RO/AMC should furnish the Veteran 
and his representative with a supplemental 
statement of the case and afford the 
applicable time period during which the 
Veteran can respond.  Thereafter, the RO/AMC 
should return the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



